Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 23 June 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claim 20 has been canceled.
2. No new Claims have been added.
3. Claims 1, 3, 10 and 12 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 101, 112, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
1. The objection to Claims 1, 3, 10 and 12 for dots appearing before the claim recitations has been withdrawn. The dots have been deleted.
2. The rejection of claim 20 under 35 USC 101 and 112 has been rendered moot by cancelation.
3. The rejection of Claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention has been withdrawn in view of applicant’s remarks.
4. The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2011/119004 A2; cited in IDS filed 07/09/2019) in view of Liming et al (CN 
	Claims 1-19 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 23 June 2021wherein the limitations in pending claims 1, 3, 10 and 12 have been amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2011/119004 A2; cited in IDS filed 07/09/2019; of record) in view of Liming et al (CN 103059071 A, Machine English translation; cited in IDS filed 07/09/2019; of record).
	Lee et al teaches a method of crystallizing D-psicose (aka D-allulose) wherein a concentrated stock solution of D-psicose is first produced (steps 1-2 in claim 1 and step 1 in claim 10) followed by crystallization of the D-psicose (step 3 in claim 1; Examples 2-8 at pages 8-12). The D-psicose solution is concentrated in a vacuum concentrator and concentrated to about 80% (g/g solution) from 60% (g/g solution) (Example 4 at page 9; part of the limitation of claim 4). After the concentration step, the crystallizer containing the concentrated solution of D-psicose is cooled at 40oC to get crystals (Example 8 at page 11; limitations of claims 5-6). Lee teaches the recycling of a fraction containing fructose and D-psicose (page 9, lines 6-7). The artisan would find it obvious to use recycling including recycling of the mother liquors and retentate as in instant claims 8, 9, 11, 13 and 14.  Examples 1-2 (at page 8) teach providing a composition of D-fructose, which is epimerized to form a composition comprising D-allulose and D-fructose. This mixture is then subjected to chromatography to produce a composition rich in D-allulose and a composition rich in D-fructose (limitations of claim 12).

Liming teaches the use of nanofiltration in a method of separating monosaccharides in a mixture (page 1 of Description-first paragraph; step recited in claims 1 and 10). In the examples at pages 3-4 and page 2, middle of Description, Liming teaches the separation of several combinations of sugars using the nanofiltration technique (part the limitations of claim 3). This teaching of Liming tells one of ordinary skill in the art that nanofiltration can be incorporated in the method of Lee to separate unwanted material including any dimers formed during the preparation of D-Psicose, from a solution rich in D-psicose, with a reasonable expectation of success. It would be obvious to the artisan to perform the nanofiltration step before the step of concentration of the composition rich in D-psicose since this is the point at which the D-psicose rich solution will have unreacted starting material, dimers if any and other impurities. Removal of all of the unwanted material at this step will give a composition of D-psicose with very high purity level. According to Liming the molecular weight cut-off is in the range of 100 Da-1000Da (see under Summary of Invention at page 2).The examples demonstrate the use filtration membranes having different molecular weight cut-off limits. In view of this teaching, one of ordinary skill in the art will be able to select a suitable cut-off threshold including one less than 300Da (as in claim 2) for use in the nanofiltration step. This will enable the enrichment of D-allulose via removal of all other impurities.
Claim 7 is drawn to the process of claim 1 being made a continuous process. It is well established that batch and continuous processes are not patentably distinct. See, e.g. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).

One of ordinary skill in the art would be motivated to use the claimed process (also suggested by the prior art) since D-psicose is used in the food industry due to its properties. Methods for making D-psicose produce low purity product crystals (20-30%) and it is important to isolate it in high purity (Lee et al-Background at page 1). Impurities present that may affect the purification and crystallization of D-psicose should be removed to form a condition required for efficient crystallization (Lee-page 3, para 20). Liming’s teachings show that purity level of sugars can be increased using separation via nanofiltration. The artisan would have a reasonable expectation of success in separating impurities including the dimers of D-allulose. Hence, the incorporation of Liming’s technique (nanofiltration) in the process of Lee would produce D-psicose (aka D-allulose) in very high purity for use in the food industry.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2011/119004 A2; cited in IDS filed 07/09/2019; of record) in view of Liming et al (CN 103059071 A, Machine English translation; cited in IDS filed 07/09/2019; of record) and further in view of Torres (Bitesizebio, 2016, pages 1-5. Bio; of record).
The teachings of Lee and Liming are set forth above. The Lee in view of Liming teaches D-allulose crystals (aka D-psicose). 

However, both Lee and Liming do not expressly teach D-allulose crystals having a D-allulose dimer content of less than 0.50% as determined by gas chromatography (as in claims 15-16).
Bio teaches the use of gas chromatography (GC) for determining the components in a mixture and the identity of the substance and the amounts (page 3:Reading a chromatogram). In view of this teaching, one of ordinary skill in the art will recognize that any impurity in a composition of D-allulose, including dimeric D-allulose, can be identified and its percentage determined, using gas chromatography. Even though Bio does not expressly teach that GC can be used for determining the presence of dimeric D-allulose as impurity in D-allulose crystals and its percentage, the artisan will recognize that this technique can be used to determine the same.


Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-14 over Lee and Liming arguing that applicant has been able to show that the dimers of allulose, contrary to other impurities like glucose or fructose have an anti-crystallizing effect. Comparative Example 3 though not identical to the teachings of Lee with regard to the concentration step, the crystals obtained use a process of the same type as that used in Example 6 of Lee. It produces crystals comprising 0.7% D-allulose dimers. This demonstrates that Lee does not make it possible to form the crystals of the invention. As shown in Examples 1 and 2 according to the present invention the crystals obtained have 0.2% and less than 0.1% D-allulose dimers. The crystals of the invention have many advantages including being able to have a stockier shape and a large size. The instant process makes it possible to obtain an excellent yield. Due to the lack of any mention of dimer separation 
Torres does not teach that GC can be used for the determination of the presence of dimeric D-allulose as an impurity in D-allulose crystals and its percentage. Torres is also improper because the Office relies on information gleaned solely from Applicant’s specification. It is by use of GC that applicant has been able to detect the presence of the dimer. For these reasons the rejection should be withdrawn (Remarks-pages 6-10).
Applicant’s arguments have been considered but are not found to be persuasive. 
Lee teaches all the steps applicant claims for producing D-allulose crystals except the use of nanofiltration. One of ordinary skill in the art knows that in any process of producing compounds, impurities will be present and have to be removed, even if the identity of the impurity is not known. One of ordinary skill in the art also knows that after obtaining the desired product (D-allulose crystals in the instant case) its purity needs to be checked and that GC is one of the techniques that is commonly used. Torres (Bio) also suggests this. 
Liming teaches the separation of several sugars in a mixture via the use of nanofiltration. Liming may not have expressly suggested the separation of D-allulose dimers from D-allulose crystals. Even though Liming discloses monosaccharides, there is no express teaching that dimers cannot be separated. According to Liming the molecular weight cut-off is in the range of 100 Da-1000Da. The examples demonstrate the use filtration membranes having different molecular weight cut-off limits. In view of this teaching, one of ordinary skill in the art will be able to select a suitable cut-off threshold for use in the nanofiltration step to separate all impurities even if the identity of the impurity is not known from D-allulose. The suggestion to use filtration membranes having different molecular weight cut-off tells the artisan that the 
All of this is suggested by the prior art and is also well known to the artisan. It is not gleaned from the instant specification. Therefore, the combined teachings of the prior art render the instant claims obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/471,778 (‘778) in view of Lee et al (WO 2011/119004 A2; cited in IDS filed 07/09/2019; of record) and further in view of Liming et al (CN 103059071 A, Machine English translation; cited in IDS filed 07/09/2019; of record) and Torres (Bitesizebio, 2016, pages 1-5. Bio; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a process for producing D-allulose crystals and D-allulose crystals (claims 1-14), D-allulose crystals having the dimer of D-allulose of less than 0.50% as determined by GC and certain dimensions (claims 15-19) and use of nanofiltration unit in a circuit for producing D-allulose crystals.
The co-pending claims of ‘778 are drawn to D-allulose syrup having a mass content of less than 1.5% of D-allulose dimer determined by GC. D-allulose content of greater than 75%, D-allulose syrup having certain percentage range of D-allulose, its dimer, fructose and glucose, process for producing the said syrup using nanofiltration and D-allulose syrup produced by the claimed process.

The co-pending claims of ‘778 differ from the instant claims in that the instant claims are drawn to D-allulose crystals, whereas the claims of ‘778 are drawn to a syrup of D-allulose. 
Although the claims of '778 are drawn to a syrup of D-allulose and a method of producing the same, one of ordinary skill in the art would readily recognize that the scheme taught by '778 could be modified in view of the teachings of the secondary references to arrive at the instant invention with a reasonable expectation of success since the instant product is in the form of crystals whereas the prior art product is a syrup, which is a concentrated form of the same compound. Crystallization, as taught in the secondary references, after nanofiltration (which can be incorporated in the process of crystallization for reducing impurities including dimer of D-allulose-see above) of the concentrated D-allulose syrup can be carried out to obtain purified D-allulose crystals.
Therefore, one of ordinary skill in the art would have reasonably expected that the instant crystals could have been obtained via crystallization of the concentrated syrup of the prior art and the secondary references. The artisan would be motivated to arrive at the instant invention for the reasons set forth in the obviousness rejections above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant’s Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from 


Conclusion
Pending claims 1-19 are rejected

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GANAPATHY KRISHNAN/
 Primary Examiner, Art Unit 1623